       Case 7:20-cr-00626-PMH Document 166 Filed 04/01/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     •X


 UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                               VTDEO OR TELE CONFERENCE
                        -against-


                                                               7:20"cr-00626"PMH
Jamal Trent
                        Defendant(s).
                                                     -X


Defendant Jamal Trent hereby voluntarily consents to participate in the following proceeding via
^ videoconferencing or 13 teleconferencing:


D Initial Appearance Before a Judicial Officer

D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

a Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing


       Conference Before a Judicial Officer - Assignment of Counsel




Defendant's Signature                                 efendant's Counsel s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

                     E*r4"T                          S^Ts: ^. ^U^M_
Print Defendant's Name                              Print Counsel s Name
                                                                  ~\




This ^foceedf^g was conducted by reliable vi                stonf^ncingjgdl&ology.
                                                                                  ^^S^^E^^


Dat
